NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          JUL 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GABRIELLA KERTESZ,                              No. 20-35573

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00372-RAJ

 v.
                                                MEMORANDUM*
BOB FERGUSON, Attorney General of
Washington State,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Gabriella Kertesz appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging that Bob Ferguson, the Attorney

General of Washington State, violated her civil rights in connection with a state

law that concerns medical consent forms. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal for lack of subject matter jurisdiction.

Colony Cove Props., LLC v. City of Carson, 640 F.3d 948, 955 (9th Cir. 2011).

We affirm.

      The district court properly dismissed Kertesz’s action for lack of subject

matter jurisdiction because Kertesz failed to allege facts sufficient to demonstrate

Article III standing. See Arakaki v. Lingle, 477 F.3d 1048, 1059 (9th Cir. 2007) (to

establish standing, a plaintiff must allege that she “has suffered concrete injury,

that there is a causal connection between [her] injury and the conduct complained

of, and that the injury will likely be redressed by a favorable decision”); Smelt v.

County of Orange, 447 F.3d 673, 682 (9th Cir. 2006) (“The burden of showing that

there is standing rests on the shoulders of the party asserting it.”).

      We reject as without merit Kertesz’s contention, set forth in her

supplemental filing, that the district court’s dismissal for lack of subject matter

jurisdiction divested this court of jurisdiction over the appeal.

      AFFIRMED.




                                           2                                    20-35573